UNITED STATES FEDERAL DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF Ol-llO

AT DAYTON

IRON WORKERS DISTRICT COUNCIL
OF SOUTHERN OHIO & VICINITY CASE NO. 3:18-CV-317
BENEFIT TRUST., et al.,

Plaintiffs, .lUDGE WALTER H. RICE

v.

TRANS WORLI) CONSTRUCTlON ORDER
SERVICES INC., et al.,

Det`endants.

 

 

This action came before the Court on iron Workers District Council of Southern Ohio &
Vicinity Benefit Trust (“Benetit Trust"), lron Workers District Couneil of Southern Ohio &
Vieinity Pension Trust (“Pension Trust”), and Iron Worl<ers District Council of Southern Ohio &
Vicinity Annuity Trust (“Annuity Trust”) (collectively the “Trusts” or “Plaintift`s”), Motion for
Default Judgment against Defendants Trans World Construction Serviees Inc. (“TWC”), E,rin
Ritchey and Niel< Ritchey (eolleetively referred to as “Defendants”). This Court now grants
Plaintiffs’ l\/lotion for Default Judgment against Defendants, jointly and severally, in its entirety.

This is a suit brought by an employee benefit plan against Defendants for violation of
Section § 515 of the Ernployee Retirement lneome Security Aet of 1974, 29 U.S.C. § 1145
(“ERISA”). (See ECF #l, Complaint). ln this ease, Plaintift`s seek to recover delinquent
employer contributions, prejudgment interest, liquidated damages, attorneys’ fees and costs, and
equitable relief pursuant to the provisions of ERISA from Defendants. Plaintit`fs also seeks an

award of post-judgment interest pursuant to Title 28 U.S.C. § l96l.

On September 21, 2018, Plaintiffs filed the instant action against TWC and Erin Ritchey.
(ECF #l, Complaint). On October 4, 2018, the Complaint was amended to add an additional
Defendant, Nick Ritchey. (ECF #5). The summonses to Defendants were returned as executed
and filed with this Court on November 26, 2018. (ECF #8, #9 & #10). Defendants’ deadline to
file an answer or other responsive pleading was November 16, 2018. As Defendant ALW failed
to answer or otherwise defend against Plaintiffs’ Amended Complaint, Plaintiffs applied for an
entry of default on November 19, 2018. (ECF #14, Application). The Clerk made an entry of
default against the Defendants on November 20, 2018. (ECF #15, Entry of Default). As of this
date, no answer, motion, or responsive pleading has been filed.

Plaintiffs were established pursuant to the terms of Plaintiffs’ Amended and Restated
Agreement and Deciarations of Trust (“Trust Agreements”) that were entered into by various
labor organizations affiliated with the lnternational Association of Bridge, Structural and
Ornamental lron Worl<ers, AFL-ClO and various employers, and employer organizations, having
collective bargaining agreements with the participating local unions. (ECF #3, Exhibits #1-3).
Plaintiffs are maintained pursuant to a Participation Agreement under which employer
contributions are made as required by collective bargaining agreements between the participating
local unions and signatory employers (ECF #5, Exhibit #4). Plaintiffs are multi-employer plans
within the meaning of Section 3(37)(A) of ERISA, Title 29 U.S.C. § 1002(37)(A). Id.

At all times relevant herein, TWC has been bound to the terms of Participation
Agreement. (ECF #5, Exhibit #4). The Participation Agreement binds TWC to the Trust
Agreements and obligates TWC to make fringe benefit contributions to Piaintiffs. Id. at 11 1.
Pursuant to the Participation Agreement, TWC is required to make employer fringe benefit

contributions to Plaintiffs based on the number of hours worked by TWC covered employees

during the month at issue. Plaintiffs’ Board of Trustees has approved and effectuated a
Collection and Control Policy for Employer Contributions and Reports ("Collection Policy”),
which is applicable when an employer’s fringe benefit contributions are delinquent; the
Collection Policy provides for the assessment and imposition of both liquidated damages and
interest on delinquent fringe benefit contributions (Aff. Gotthardt at 11 6).

When a party against whom ajudgment for affirmative relief is sought has failed to plead
or otherwise defend as provided in the Federal Rules of Civil Procedure and that fact is made to
appear by affidavit or otherwise, the Clerk shall enter the party’s default See Fea'. R. Civ. P.
55(a). Once the default has been entered, the well-pleaded facts of the complaint relating to
liability must be accepted as true. See Stooksbury v. Ross, Case No. 12~5739, 2013 WL
2665596, *3 (6th Cir. June 13, 2013) (treating the factual allegations ofa complaint on liability
as true because defendant produced no timely responsive pleading); Iron Workers Dr`strr'ct
Cotmcr'l of Southem Ohio & Vicim'ty Benej?t Trusr v. Wortman Bros. LLC, Case No. 3:14-CV-
00148, 2014 WL 3458563, *l (S.D. Ohio, Jul. ll, 2014). l~lowever, those allegations relating to
the amount of damages suffered are ordinarily not accepted as true unless the amount claimed is
capable of ascertainment from definite figures contained in detailed affidavits Dundee Cemenl
Co. v. Howara’ Pipe & Concr'ete Prods., lnc., 722 F.Zd 1319, 1323 (7th Cir. 1983).

Plaintiffs are employee benefit plans within the meaning of ERISA, and multiemployer
plans within the meaning of Section 515 of ERISA, 29 U.S.C. § 1145, which states, “[e]very
employer who is obligated to make contributions to a multiemployer plan under the terms of the
plan or under the terms of a collectively bargained agreement shall, to the extent not inconsistent
with law, make such contributions in accordance with the terms and conditions of such plan or

such agreement[.]”

TWC is bound by the Participation Agreement, as well as collective bargaining
agreements (“CBAS”) it has entered into with various labor organizations affiliated with the
international Association of Bridge, Structural and Ornamental lron Workers, AFL-CIO. Hence,
TWC is obligated to abide by the terms of the Trust Agreements, including the provisions that
require TWC to make fringe benefit contributions to Plaintiffs for each hour worked by a
participating employee TWC has failed to contribute to Plaintiffs in accordance with its
obligations under the Participation Agreement, the CBAs, and under the Trust Agreements.

Article 111 of the Benefit Trust Agreement and Article Vlll of the Pension Trust and
Annuity Trust Agreements require TWC to make employer fringe benefit contributions to
Plaintiffs pursuant to the terms of the Participation Agreement and CBAs. TWC"s failure to
make such contributions is a violation of Section 515 of ERISA, 29 U.S.C. § 1145, for which
P|aintiffs are entitled recover owed delinquent contributions, liquidated damages, equitable
relief, as well as its reasonable costs and attorney’s fees from TWC. Specifically, Section 502(g)
of ERISA, 29 U.S.C. § l 132(g) provides:

(2) ln any action under this sub chapter by a fiduciary for or on
behalf of a plan to enforce section 1145 of this title in which a
judgment in favor of the plan is awarded, the court shall award the
plan f
(A) the unpaid contributions,
(B) interest on the unpaid contributions,
(C) an amount equal to the greater of -
(i) interest on the unpaid contributions, or (ii)
liquidated damages provided for under the plan in
an amount not in excess of 20 percent (or such
higher percentage as may be permitted under
Federal or State law) of the amount determined by
the court under subparagraph (A),
(D) reasonable attorney's fees and costs of the action, to be
paid by the defendant, and
(E) such other legal or equitable relief as the court deems
appropriate

As required by Federal Rule of Civil Procedure 55(a), Plaintiffs’ damages for delinquent
contributions, liquidated damages, and interest are subject to a clear mathematical calculation
To date, TWC has failed and/or refused to remit delinquent hourly fringe benefit contributions,
interest, and liquidated damages to Plaintiffs.

Article lll, Section 2 of the Benefit Trust Agrcement and Article Vlll, Section 2 of the
Pension and Annuity Trust Agreements provide a specific formula for the mathematical
calculation of liquidated damages to be assessed to the employer in the event that the employer
fails to pay contributions by the last day of the month following that in which the covered work
was performed Specifically, the Trust Agreements provide as follows:

(a) Liquidated Damages:

(l) For the late filing of reports: 5% of the amount of the contribution
covered by the report, per month or fraction thereof, and

(2) For late payment of contributions: 1.5% per month or fraction thereof,
except that for the first five months of concurrent late reporting and also
late payment. this 1.5% shall be deemed to be included in the 5% in (1)
above, and

(3) The total amount of liquidated damages owed by an Employer shall be an
amount equal to the greater of:

(i) interest (as defined in (b) below) on the unpaid contributions; or

(ii) the amount of liquidated damages as provided for in (a) above;
but

(iii) in no case however, will the amount of liquidated damages exceed
20% of the amount of unpaid contributions owed by an Employer

(b) lnterest: For late payment of contributions, interest at the rate of l.O% per
month on all delinquent contributions until paid Interest shall be calculated
on a monthly basis and shall be payable monthly.

(ECF #5, Exhibits 1 _ 3).
The amounts owed by TWC are fair and reasonable TWC voluntarily signed the CBAs

and Participation Agreement, binding it to the Trust Agreements and the provisions for

liquidated damages and interest on delinquent contributions l\/ls. Gotthardt calculates that TWC
is $253,194.43 in arrears to Plaintiffs. (Aff. Gotthardt, iii 8-10).

Article Ill, Section 8 of the Benefit Trust Agreement and Article Vlll, Section 5 of the
Pension and Annuity Trust Agreements provide that “[s]hould legal action be necessary to effect
collection of contributions owed to the Fund, the Employer shall pay all costs (including attorney
fees) incurred by the Trustees." (ECF #5, Exhibits 1 - 3).

TWC failed to pay the required delinquent fringe benefit contributions owed to Plaintiffs
by the last day of the month following that in which the covered work was performed
Therefore, TWC was, and is, in default with its obligation to make fringe benefit contributions
Additionally, TWC has failed or refused to comply with Plaintiffs’ demand to payment, which
required Plaintiffs to file this case Through November, 30 2018, Plaintiffs have expended
$15,243.78 in unrecovered reasonable attorneys’ fees and costs to collect the delinquent amounts
owed by TWC. (Aff. Gotthardt, 11 12). The amounts owed by TWC for Plaintiffs’ attorneys’
fees and costs are fair and reasonable Defendant TWC is directly responsible for the
accumulation of all the attorneys’ fees and costs paid or owed by Plaintiffs.

Erin Ritchey and Nick Ritchey (“Principals”) are the principal officers of TWC, its
principal shareholders, with controlling ownership interests in TWC and authority to
contractually bind it, spend money on its behalf and authorized to sign checks on behalf of TWC.
The Principals chose to pay other creditors, including themselves, rather than contributions owed
to Plaintiffs by TWC. TWC failed to timely remit fringe benefit contributions leading to the
assessment of liquidated damages and interest which TWC refuses to pay. The Principals were
responsible for the timely submission of the hourly contribution reports to Plaintiffs and for the

delinquent submissions of the same The Principals had the power and authority to pay TWC’s

ereditors, including Plaintiffs. The Principals are found to be fiduciaries under Article lll,
Section 10 of the Benefit Trust Agreement, Article Vlll, Section 10 of the Pension Trust
Agreement and Annuity Trust Agreement, and under Section 3(21)(A)(i) of ERISA, 29 U.S.C. §
lOOZ(?.l)(A)(i) because he exercises (or because he has exercised) discretionary authority and
control over TWC and its financial assets, which should have been used to pay amounts owed to
Plaintiffs. TWC’s financial assets have not been applied to satisfy fringe benefit contributions,
liquidated damages, and other monetary amounts that are owed to Plaintiffs, which remain
outstanding as alleged herein. The Principals breached their fiduciary duties to Plaintiffs by
failing to make TWC remit employer contributions, interest, and liquidated damages to
Plaintiffs, and by diverting such amounts for other purposesl Pursuant to Section 409(a) of
ERISA, 29 U.S.C. § 1109, the Principals are personally liable to make good to Plaintiffs and
their participants for all losses resulting from such breaches

Accordingly, based on the foregoing this Court GRANTS the following relief:

1. A declaratory order finding Defendants Trans World Construction Services lnc.,
Erin Ritchey and Nick Ritchey in violation of the Plaintiffs’ Amended and
Restated Agreement and Declarations of Trust due to their failure to timely
submit required fringe benefit contributions to the Funds.

2. A monetary judgment in Plaintiffs’ favor and against Defendants Trans World
Construction Services lnc., Erin Ritchey and Nick Ritchey, jointly and severally,
in the amount of $253,194.43 with said amount representing all known unpaid
fringe benefit contributions, interest, and liquidated damages found due and

owing to Plaintiffs by Defendants.

A declaratory order from this Court requiring Defendants Trans World
Construction Services lnc., Erin Ritchey and Nick Ritchey to comply with the
Funds’ auditor’s request to examine and review the documents necessary to
complete a payroll audit, in the event that such an audit is deemed necessary by
Plaintiffs’ Board of Trustees, at Defendants’ cost.

A declaratory judgment requiring Defendants Trans World Construction Services
lnc., Erin Ritchey and Nick Ritchey to immediately pay all delinquent fringe
benefit contributions, interest, and liquidated damages owed for any unreported
Employer Remittance Repor'ts, along with any additional unpaid fringe benefit
contributions, interest, and liquidated damages found to be owed during the
course of a payroll audit.

A monetary judgment in Plaintiffs’ favor and against Defendants Trans World
Construction Services lnc., Erin Ritchey and Nick Ritchey, jointly and severally,
pursuant to Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D) in the
amount of 515,243.78 which represents Plaintiffs’ reasonable attorneys’ fees and
costs incurred pursuing this Case involving Defendant’s delinquent fringe benefit
contributions to judgment

That a permanent injunction against Defendants be issued pursuant to Section
502(g)(2)(E) of ERISA, prohibiting Defendants from committing future violations
of Section 515 of ERISA, 29 U.S.C. § 1145 with respect to the Fund.
Post~judgment interest on all monetary relief granted herein pursuant to 28 U.S.C.
§ 1961.

Such other legal or equitable relief as this Court deems appropriate

9. Plaintiffs would request that this Court retain jurisdiction over this Case pending

Defendant’s compliance with its orders.
IT IS SO ORDERED.

Date: z 'J,-.*i _ t%, _ u_i,v`i\}_`(“/Q~:
JUDGE WALTER H. RICE

